Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 8, and 17 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 11-13 is a relative term which renders the claim indefinite.  The terms "about 2%" and “about 70% is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 12-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of Partynski et al. (Partynski) (US Pat. No. 6,658,207).
Regarding claim 1 and 16, Lapstun discloses an aerial camera system (100) comprising:
at least two cameras (110a-c, 112, 600) including at least one ortho camera (FIG. 36, cameras having field of views 514, 524, 534, 544) and at least one of a rear oblique camera (FIG. 36, cameras having field of views 574, 584) and a forward oblique camera directed forwardly of the survey aircraft (FIG. 36, cameras having fields of view 554, 564), the at least two cameras arranged to capture a plurality of successive images (FIG. 17, 170, 180);
each of the at least two cameras having a lens assembly and a steering mirror to direct light reflected from the ground onto the lens assembly (col. 2, lns. 43-44, the cameras have lens arrangements, col. 13, lns. 26-30, col. 18, lns. 34-56, the field of view of each camera is moveable by using rotating mirrors), the lens assembly having a central longitudinal axis extending in a direction generally parallel to a direction of movement of a survey aircraft (col. 3, lns. 5-7, the cameras may have a zero degree pointing direction); and
the system arranged to control the at least two cameras to capture successive images (Figs. 39 and 40, the camera captures images at  optical axis intervals 602a-602e).
Lapstun is silent about the at least two cameras being rotatable such that the fields of view of the camera traverse across a region of the ground that includes multiple different swathes extending in different directions, and the system arranged to control the at least two cameras to capture successive images at defined intervals as the at least two cameras rotate.
Partynski from the same or similar field of endeavor discloses about the camera being rotatable such that the fields of view of the camera traverse across a region of the ground (Fig. 2, col. 5, lns. 3-16, the camera rotates to capture aerial images of a ground area) that includes multiple different swathes extending in different directions, and the system arranged to control the at least two cameras to capture successive images at defined intervals as the at least two cameras rotate (col. 2, lns. 20-36, col. 3, lns. 33-39, images are captured with a controllable amount of overlap  col. 7, lns. 11-15, images are captured as the camera is stepped across the line of flight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area with minimal amount of gaps between the successive images using a minimum amount of cameras.
Regarding claims 2 and 17, Lapstun discloses wherein the field of view of the at least one of the rear oblique camera and the forward oblique camera traverses across a substantially at least partially parabolic shaped path through the region of the ground (FIG. 19, images are captured as the aircraft moves across the parabolic path 222).
Regarding claims 3 and 18, Lapstun discloses the at least two cameras (Lapstun: cameras 110a-c, 112, 600).
Lapstun is silent about wherein the system is arranged to rotate the at least two cameras about an axis substantially parallel to the direction of movement of the survey aircraft.
Partynski from the same or similar field of endeavor discloses wherein the system is arranged to rotate the camera about an axis substantially parallel to the direction of movement of the survey aircraft (col. 4, lns. 20-24, the camera is rotated parallel to the direction of forward motion of the aircraft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 4, Lapstun discloses the at least two cameras (Lapstun: cameras 110a-c, 112, 600). Partynski further discloses wherein the system is arranged to rotate the camera by (col. 4, lns. 20-24, the camera is rotated parallel to the direction of forward motion of the aircraft; it is implicit that the rotation starts a stops at a starting and stopping point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claims 7 and 19, Lapstun discloses wherein the system is arranged to use a detected position and/or orientation of the survey aircraft to determine whether to modify the rotational position of the at least two cameras in order to provide at least partial compensation for changes to the position and/or orientation of the survey aircraft (col. 2, lns. 59-63, col. 13, lns. 11-20, the camera orientation is corrected relative to angular motion of the aircraft using IMU data).
Regarding claim 8, Lapstun discloses wherein the at least two cameras are mounted in a camera tube (FIGs. 11 and 38, cameras are mounted in tube shaped structures) having a length substantially parallel to the central longitudinal axis of the lens assembly extending in the direction generally parallel to the direction of movement of the survey aircraft (col. 3, lns. 5-7, the cameras may have a zero degree pointing direction).
Lapstun is silent about and the system is arranged to control rotation of the camera tube.
Partynski from the same or similar field of endeavor discloses the system is arranged to control rotation of the camera tube (col. 5, lns. 3-10, the camera housing and lens system is rotated).
Partynski into the teachings of Lapstun for capturing images a large area using a minimum amount of cameras.
Regarding claim 9, Lapstun in view of Partynski further discloses wherein the shape of each ground coverage footprint is controllable by controlling when to start and stop image capture as the respective at least one camera rotates (Partynski, FIG. 2, the shape of the overlapping images will be affected based on the timing of image capture as well as the rotation pattern of the camera).
Regarding claim 12, Lapstun discloses wherein the system is arranged to control the at least one ortho camera to capture successive images such that adjacent ground coverage footprints in a direction parallel to the direction of travel of the survey aircraft overlap by about 60% (col. 1, lns. 49-54, the overlap amount of the images is at least 60%).   
While Lapstun does not disclose an overlap amount of 70%, it would have been obvious to try to one of ordinary skill in the art to increase the amount of overlap to produce a smoother mosaic image.
Regarding claim 13, Lapstun discloses wherein the system is arranged to control survey aircraft flight lines such that ortho camera ground coverage footprints of adjacent flight lines overlap by about 60% (col. 1, lns. 49-54, flight lines are controlled to generate images having the at least 60% overlap). 
While Lapstun does not disclose an overlap amount of 70%, it would have been obvious to try to one of ordinary skill in the art to increase the amount of overlap to produce a smoother mosaic image.
claim 14, Lapstun discloses wherein each ortho camera has an associated ortho lens assembly (col. 2, lns. 43-44, the cameras have lens arrangements) arranged to focus light onto at least one ortho sensor (col. 3, lns. 7-9, an image sensor).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of in view of Partynski, and further in view of Patel et al. (Patel) (US 2003/0214639).
Regarding claim 5, Lapstun in view of Partynski discloses the aerial camera system as claimed in claim 4 the at least two cameras (Lapstun: cameras 110a-c, 112, 600).
Lapstun is silent about wherein the rotational start position corresponds to about -35° and the rotational end position corresponds to about + 35°.
Patel from the same or similar field of endeavor discloses wherein the rotational start position corresponds to about -35° and the rotational end position corresponds to about + 35° ([0003], a micromirror array for steering light beams; [0049], the mirror rotates between +- 30°).
While Patel does not discloses +-35°, it would have been obvious to try to increase the rotation angle of the mirror taught by Lapstun in view of Partynski for increasing the field of view of the system (see MPEP 2131.03, section III).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of in view of Partynski et al. (Partynski) (US Pat. No. 6,658,207), and further in view of Kuwashima et al. (Kuwashima) (US Pat. No. 5,764,786).
claim 6, Lapstun in view of Partynski discloses the aerial camera system as claimed in claim 1. Lapstun further discloses the at least two cameras (Lapstun: cameras 110a-c, 112, 600).
 Lapstun in view of Partynski is silent about wherein the system is arranged to control rotation of the at least two cameras using a servo motor and a rotary encoder.
Kuwashima from the same or similar field of endeavor discloses wherein the system is arranged to control rotation of a camera using a servo motor and a rotary encoder (Col. 38, lns. 34-49, servo motors and rotary encoders are used for controlling pan and tilt of a camera head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kuwashima into the teachings of Lapstun in view of Yonover for more accurate control of rotating the camera.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapstun et al. (Lapstun) (US Pat. No. 9,052,571) in view of Partynski et al. (Partynski) (US Pat. No. 6,658,207), and further in view of Jin (US Pat. No. 8,073,259).
Regarding claim 11, Lapstun in view of Partynski discloses wherein the system is arranged to control the at least one ortho camera to capture successive images at defined intervals as the at least one ortho camera rotates (see claim 1 above).
Lapstun in view of Partynski is silent about such that successive images overlap by about 2%.
Jin from the same or similar field of endeavor discloses such that successive images overlap by about 2% (col. 6, lns. 20-27, the amount of overlap may be set to below 5%).
Partynski for generating an image with no gaps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488